Case: 22-20105     Document: 00516528224         Page: 1     Date Filed: 10/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                        October 31, 2022
                                  No. 22-20105
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Charles Bonner,

                                                           Plaintiff—Appellant,

                                       versus

   Johnny Ray Gayle, III; Carroll E. Willborn, Jr.; Bryan
   Collier, Executive Director, Texas Department of Criminal Justice;
   Texas Department of Criminal Justice Parole Division,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-3855


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Plaintiff-Appellant Charles Bonner, a former Texas state prisoner,
   proceeding pro se and in forma pauperis, appeals the dismissal of his 42



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-20105       Document: 00516528224          Page: 2    Date Filed: 10/31/2022




                                     No. 22-20105



   U.S.C. § 1983 civil rights action and the denial of his Federal Rule of Civil
   Procedure 59(e) motion. We affirm both rulings.
          Bonner first contends that, contrary to the district court’s ruling, Heck
   v. Humphrey, 512 U.S. 477, 486–87 (1994), does not bar him from challenging
   his prior convictions and parole because he is no longer in prison and his prior
   convictions and parole are void. This court has “routinely characterized a
   Heck dismissal as one for failure to state a claim.” Colvin v. LeBlanc, 2 F.4th
   494, 496–97 (5th Cir. 2021). Such dismissals are reviewed de novo, accepting
   the factual allegations in the complaint as true, viewing the allegations in the
   light most favorable to the plaintiff, and liberally construing pro se pleadings.
   See id. at 497.
          Here, it is unavailing for Bonner to assert that Heck does not apply
   because he is no longer imprisoned. See Randell v. Johnson, 227 F.3d 300, 301
   (5th Cir. 2000) (holding that a plaintiff’s incarceration status has no bearing
   on Heck’s “unequivocal” requirement that the challenged conviction be
   overturned or otherwise invalidated). Further, Bonner’s arguments do not
   demonstrate that his convictions or the fact or duration of his parole were
   reversed, expunged, declared invalid, or called into question by the issuance
   of a writ of habeas corpus from a federal court. See Heck, 512 U.S. at 486–87.
          Next, Bonner contends that the district court erred in dismissing his
   conspiracy claim as time-barred because his cause of action did not accrue
   until either he was aware of the errors in state court or when his false
   imprisonment ended. We are unconvinced by this argument. Even if
   Bonner’s conspiracy claim was not time-barred, it is precluded by Heck. See
   Connors v. Graves, 538 F.3d 373, 378 (5th Cir. 2008). Bonner has failed to
   show that his convictions or the fact or duration of his parole were reversed,
   declared invalid, or called into question. We affirm the district court’s
   dismissal of Bonner’s conspiracy claim on these grounds.


                                          2
Case: 22-20105     Document: 00516528224           Page: 3   Date Filed: 10/31/2022




                                    No. 22-20105



          Finally, Bonner contends that Rule 59(e) relief was warranted because
   his state court judgments were void, and Heck thus did not bar his claims. We
   review the denial of Bonner’s Rule 59(e) motion for abuse of discretion. See
   Advocare Int’l LP v. Horizon Lab’ys, Inc., 524 F.3d 679, 690–91 (5th Cir.
   2008). Again, Bonner has not demonstrated that his convictions or the fact
   or duration of his parole were reversed, expunged, declared invalid, or called
   into question by the issuance of a writ of habeas corpus from a federal court.
   See Heck, 512 U.S. at 486–87. The district court therefore did not abuse its
   discretion in denying Bonner’s Rule 59(e) motion.
          For the foregoing reasons, the rulings of the district court dismissing
   Bonner’s § 1983 action and denying his Rule 59(e) motion are AFFIRMED.




                                         3